 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MCMILLIN HOMES CONSTRUCTION,                      Case No.: 20cv0006-JAH (MDD)
     INC., a California Corporation, as
12
     Successor in Interest for CENTRAL                 ORDER GRANTING JOINT
13   VALLEY RESIDENTIAL BUILDERS,                      MOTION TO EXTEND TIME FOR
     L.P.,                                             DEFENDANT INTERSTATE FIRE &
14
                                      Plaintiff,       CASUALTY COMPANY TO
15                                                     ANSWER PLAINTIFF’S
     v.                                                COMPLAINT
16
     LEXINGTON INSURANCE
17
     COMPANY, INTERSTATE FIRE &
18   CASUALTY COMPANY, CATALINA
     LONDON LIMITED formerly known as
19
     ALEA LONDON LIMITED, and DOES 1
20   to 100, Inclusive,
21                                 Defendants.
22
23         The Court, having considered the joint motion, deems good cause exists.
24   Accordingly, the joint motion for extension of time to file an answer is GRANTED.
25   ///
26   ///
27   ///
28   ///

                                                   1
 1         IT IS HEREBY ORDERED Defendant Interstate Fire & Casualty Company shall
 2   file an answer or otherwise respond to the Plaintiff’s complaint by April 8, 2020.
 3
 4
 5   DATED: March 9, 2020
 6                                                _________________________________
                                                  Hon. John A. Houston
 7                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
